Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of COUNTRY Mutual Funds Trust, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of COUNTRY Mutual Funds Trust for theyear ended December 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the COUNTRY Mutual Funds Trust for the stated period. /s/ Philip T. Nelson Philip T. Nelson President, COUNTRY Mutual Funds Trust /s/ Alan K. Dodds Alan K. Dodds
